9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 1 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 2 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 3 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 4 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 5 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 6 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 7 of 8
9:19-cv-02782-SAL   Date Filed 09/30/19   Entry Number 1-1   Page 8 of 8
